Citation Nr: 0306735	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1954 to January 1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

This case was previously before the Board in January 2001.  
At that time, six issues were on appeal: whether new and 
material evidence had been submitted to reopen a claim of 
service connection for residuals of a right knee injury; 
entitlement to service connection for a hypertension with 
heart disease; entitlement to service connection for right 
inguinal hernia; entitlement to service connection for 
chronic bronchitis; entitlement to service connection for 
residuals of a right shoulder injury; and, entitlement to 
service connection for a skin disorder (basal cell carcinoma) 
as a result of exposure to herbicides.

In January 2001, the Board denied the veteran's service 
connection claims as to the heart disease, right inguinal 
hernia and right shoulder injury.  Those issues have 
accordingly been resolved and will be discussed no further 
herein.  The Board also determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a right knee injury. 
The Board remanded the issues of entitlement to service 
connection the right knee injury, chronic bronchitis, and the 
skin disorder to the RO for additional evidentiary and 
procedural development, to include adjudicating de novo 
service connection for the right knee injury as a reopened 
claim.

Only the issues of entitlement to service connection chronic 
bronchitis and the skin disorder remain in appellate status.  
The other issue remanded by the Board in January 2001, 
service connection for the right knee injury, was resolved in 
the veteran's favor by a March 2002 RO rating decision 
wherein the RO granted service connection for right knee pain 
secondary to torn anterior cruciate ligament, assigning a 10 
percent rating, effective from the date of the veteran's 
claim, April 12, 1998.  In the absence of a notice of 
disagreement as to the effective date and/or rating assigned 
for this disability, this issue is no longer before the Board 
on appeal.  See Grantham v. Brown, 114 F.3d 1156 (1997) 
[where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].

In July 2002, the Board undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) codified at 38 C.F.R. 
§ 19.9(a)(2) (2002).  The development requested by the Board 
was accomplished.  Specifically, VA-fee basis skin and 
respiratory examinations were completed in January and 
February 2003 and the reports of these examinations were 
obtained and associated with the veteran's VA claims folder.  
A letter was sent to the veteran, with a copy to his 
representative, in March 2003 providing him with copies of 
the examination reports and soliciting additional evidence 
and argument.  A response was received from the veteran's 
representative in March 2003 in which it was noted that the 
representative was responding to the Board's notice with 
contentions to supplement the arguments of record by and on 
behalf of the veteran.  The supplemental brief of the 
veteran's representative has been associated with the 
veteran's claims folder and has been reviewed by the Board.  
The Board will proceed to a disposition of this appeal.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed chronic bronchitis was 
incurred in service.

2.  The relevant and competent evidence of record is in 
equipoise as to whether the veteran's his skin disorders, 
presently diagnosed as actinic keratoses of the scalp, face 
and back, and possible superficial basal cell carcinoma of 
the left arm and back, are causally related to his military 
service.

CONCLUSIONS OF LAW

1.  Chronic bronchitis was incurred during active military 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A skin disorder was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for chronic 
bronchitis and for a skin disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in February 2001 advising him that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the disorders at issue herein.  He was informed as well that 
he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  
Thereafter, the record shows that the veteran was informed of 
the law and regulations generally applicable to his claim for 
service connection by statement of the case furnished to him 
in May 1999.  

Crucially, the record shows that provisions relating to the 
VCAA were set forth specifically and in detail in a 
supplemental statement of the case furnished to the veteran 
in February 2002.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim of service 
connection for the skin and respiratory disorders at issue on 
appeal.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

(iii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.

The record shows that pursuant to the Board's July 2002 
development memorandum, the veteran was afforded VA fee-basis 
compensation examinations to address the nature and etiology 
of the skin and respiratory disorders.  
The record also shows that development efforts were completed 
pursuant to the Board's July 2002 memorandum; medical 
opinions were obtained.  The veteran was provided notice of 
these development actions in a letter dated in March 2003.  

In addition, all known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend that additional evidence that is pertinent exists and 
needs to be obtained.  

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  He 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  However, 
after indicating that he wanted to appear at a local hearing 
before a RO hearing officer, he canceled his request for this 
hearing in a statement received by the RO in October 1999.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Service connection - in general

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered of disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131, 1153 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); see also Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Presumptive service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2002), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West Supp. 2002); 
38 C.F.R. § 3.307(a) (2002).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6) (iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2002) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2002) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2002).  The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing law and regulation pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

1.  Service connection for chronic bronchitis

Factual background

A review of the veteran's service medical records reveals 
that he was treated for upper respiratory infections on 
several occasions during his twenty year period of active 
service, which ended in January 1974.  Many years subsequent 
to service, on examination in July 1998, it was determined 
that the veteran had developed chronic bronchitis.  Because 
the examiner did not comment on the nature and etiology of 
the diagnosed chronic bronchitis, the Board remanded this 
case in January 2001 for further development, to include a 
new VA examination and a request for a medical opinion 
addressing the etiology of this disorder.

As a result of the Board's development request, the veteran 
was examined on a VA fee-basis respiratory examination in 
June 2001.  The examiner concluded based on the physical 
examination of the veteran and the results of a pulmonary 
function test that he had "a service-connected disability 
resulting from chronic bronchitis which manifests itself by 
symptoms of cough or shortness of breath."  

It appeared that the examiner's finding with respect to the 
veteran having 
"a service-connected disability" was based in large part on 
the veteran's self-reported  history.  The Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

Because the etiology of the veteran's bronchitis remained 
unclear, at the Board's request the veteran was re-examined 
in January 2003 by another fee-basis physician.  The second 
examiner concluded that the veteran had chronic bronchitis 
based on the result of the physical examination and a new 
pulmonary function test.  However, because the second 
examiner did not provide the requested medical opinion, the 
veteran's claims file was returned to the same fee-basis 
medical facility that conducted the June 2001 and January 
2003 examinations.  At that time, the fee-basis examiner who 
examined the veteran in June 2001 prepared a medical opinion, 
which reads as follows, in pertinent part:

I have carefully reviewed the C-File of 
[the veteran] and noted in several places 
that [he] was treated for upper and lower 
respiratory infections, Bronchitis and 
sinusitis while he was in active service.

A medical note dated November 1[8], 
19[54] indicated he was treated for a 
clogged left ear.  On February 24, 1954, 
he was treated for acute pharyngitis.  On 
October 10, 1955, he was told to have a 
cold.  On September 21, 1964, patient was 
hospitalized for cold and viral 
bronchitis.  On June 20, 1966, patient 
was treated for persistent cough as well 
as wheezing.  He was treated with 
penicillin shots and pills.

Throughout this time patient had a 
history of cough and expectoration of 
whitish mucus, and he was encouraged to 
smoke while on active service.

My conclusion that his chronic bronchitis 
is service connected is based on the fact 
that his cough was diagnosed and treated 
while he was on active service.

Discussion

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.

In this case, there is certainly evidence of a current 
disorder of the lungs, diagnosed as chronic bronchitis, which 
satisfies element (1) of Hickson.  The reports of the June 
2001 and January 2003 VA fee-basis examinations detailed 
above clearly reflect a diagnosis of chronic bronchitis based 
on physician examination findings and the results of 
pulmonary function tests.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the 
veteran's service medical records reflect that he was treated 
for upper respiratory infections on several occasions during 
his period of active service.  The VA fee-basis examiner who 
reviewed the veteran's claims file in February 2003 
highlighted instances in the service records where 
respiratory symptoms and disorders were treated.  The Board 
finds that the evidence of record supports the conclusion 
that the veteran incurred a disorder of the lungs during his 
active military service, and that accordingly, Hickson 
element (2) is satisfied.

With respect to Hickson element (3), medical nexus, the VA 
fee-basis examiner's opinion of February 2003 indicates in 
rather precise language that, based on review of the file, 
the evidence supported a medical conclusion that the 
veteran's currently diagnosed chronic bronchitis was incurred 
in service.  The examiner detailed in-service treatment for 
respiratory symptoms, described how the condition was chronic 
in nature (where he stated that throughout time the veteran 
had a history of cough and expectoration of whitish mucus), 
and then stated directly that in his opinion, the veteran's 
chronic bronchitis was service connected.  Since there is no 
medical opinion to the contrary, Hickson element (3) is also 
satisfied.

Based on the above record, the Board concludes that 
entitlement to service connection should be granted.   

2.  Service connection for a skin disorder

The veteran contends that he developed skin cancer in 
service, either on a direct basis as a result of severe and 
long-term exposure to the sun in connection with his overseas 
duties in Japan as an aircraft mechanic, or alternatively, as 
a result of exposure to herbicide agents used in Vietnam.



Factual background

Military records reflect that the veteran had active service 
in the Republic of Vietnam during the Vietnam era.

Service medical records show that the veteran was treated for 
skin problems on occasion during his period of active 
service.  Subsequent to service, the veteran was said to have 
developed a right forearm rash in 1983 which was considered 
to be skin cancer.  The veteran was also said to have been 
treated for actinic keratosis, seborrheic keratosis, and 
basal cell carcinoma subsequent to separation from service.  

The Board remanded this issue in January 2001 for additional 
medical development, specifically a VA examination to address 
the nature and etiology of the veteran's current skin 
disorder.  As a result of the Board's development request, 
the veteran was examined on a fee-basis in June 2001.  The 
examining dermatologist concluded that the veteran had 
actinic keratosis of the scalp; atypical nevus of the left 
flank; and atypical lentigo of the left scapula.  This same 
examiner prepared an addendum report in September 2001 
addressing the relationship between these disorders and 
exposure to herbicide agents used in Vietnam, which read as 
follows:

Diagnosis at the time of his Compensation 
and Pension exam included actinic 
keratoses of the scalp, atypical nevus of 
the left flank and atypical lentigo of 
the left scapula.  It is extremely 
doubtful that these lesions would be 
associated with exposure to herbicides, 
including Agent Orange.  These types of 
lesions develop based on underlying 
susceptibility and can also be related to 
ultra violet sun exposure.

Thereafter, the VA fee-basis dermatologist prepared a second 
addendum report in October 2001 addressing the relationship 
between the skin disorders diagnosed on his June 2001 
examination and the veteran's military service.  The opinion 
read as follows:

[The veteran] had a history of skin 
rashes while in the service.  It as [sic] 
likely as not that the current findings, 
including actinic keratosis of the scalp, 
atypical nevus of the left flank and 
atypical lentigo of the left scapula, are 
related to his years in the military 
service.  These are conditions that are 
ordinarily found in the population in the 
general and particularly people who have 
had years of sun exposure.

Due to the ambivalent nature of these two medical opinions, 
the Board ordered additional medical development of this 
claim in July 2002.  As a result, the veteran was re-examined 
by a different fee-basis dermatologist in January 2003.  The 
January 2003 examiner concluded that the veteran had actinic 
keratoses of the scalp, face and upper extremities and 
possible basal cell carcinoma of the left arm and back.  This 
examiner provided the following medical opinion addressing 
the etiology of these disorders, which read as follows, in 
pertinent part:

Some of the sun damage which led to the 
development of these lesions may have 
taken place while he was in service, but 
it is not possible to say what proportion 
of the sun damage might have been 
received when he was in the military.  I 
do not see evidence of other changes in 
the skin besides the damage related to 
sun exposure.

In February 2003, the dermatologist who examined the veteran 
in January 2003 prepared an addendum report based on a review 
of the veteran's claims file (the file was sent to him after 
the January examination and the examiner indicated that he 
reviewed the records in the file).  Based on his review of 
the file, the examiner provided the following medical 
opinion:

The skin lesions present on examination 
in my office, as well as the lesions 
which were treated in the past, are due 
to chronic damage from sun exposure.  
These lesions generally occur in areas of 
sun exposure in fair-skinned persons.  
There is nothing in the medical record 
which indicates that any unique 
experience during [the veteran's] 
military service was responsible for the 
lentigo maligna, basal cell carcinomas, 
or actinic keratoses.  None of these 
diagnoses is included in the list of 
medical conditions which can be assumed 
to be service connected in association 
with exposure to Agent Orange or other 
herbicides.  These lesions are related to 
[the veteran's] skin type, and would 
likely have developed even if [the 
veteran] had not served in the military.

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

The veteran currently has diagnosed skin disorders, to 
include actinic keratoses of the scalp, face and upper 
extremities and possible basal cell carcinoma of the left arm 
and back. Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), the Board has reviewed 
the service medical records and finds that while they show 
treatment for an occasional skin rash, he was not treated or 
diagnosed with any of the currently diagnosed skin disorders.  
The currently diagnosed actinic keratoses of the scalp, face 
and upper extremities and possible basal cell carcinoma of 
the left arm and back were all initially diagnosed many years 
after service. 

However, the board has no reason to doubt that the veteran 
was exposed to significant amounts of sunlight during his 
twenty year military career.  His military occupational 
specialty (MOS) was jet engine mechanic; the Board takes 
judicial notice that this MOS is consistent with many hours 
spent out of doors working on aircraft on the flight line.  
In addition, at least part of the veteran's career was spent 
in tropical or subtropical climates.  Accordingly, Hickson 
element (2) is arguably met.

With respect to Hickson element (3), medical nexus, of record 
is the September 2001 medical opinion of the VA fee-basis 
dermatologist who examined the veteran in June 2001 and 
opined that the veteran's current skin disorders were likely 
as not related to his years in the service.

Also of record is the VA fee-basis dermatologist's medical 
opinion of February 2003 which indicates that there was 
nothing in the medical record which indicated that any unique 
experience during the veteran's military service was 
responsible for the lentigo maligna, basal cell carcinomas, 
or actinic keratoses treated after service. 
The examiner further stated that the veteran's skin lesions 
would likely have developed even if he had not served in the 
military.  

This opinion misses the point.  There is nothing in the law 
which precludes service connection because the same 
disability may have been incurred in civilian life.  The fact 
of the matter is that the veteran spent twenty years in the 
military and was exposed to sunlight on the flight line at 
various air bases.  It is immaterial to the Board's 
deliberations that he might have acquired the same skin 
lesions had he elected to pursue a career as a mechanic with 
a civilian airline.  The law under which service connection 
is granted exists precisely to compensate veterans for 
disabilities acquired in the service of their country.   

The case law of the Court clearly states that the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In this case, the Board favors the September 
2001 medical opinion because it appears to be consistent with 
the other evidence of record, including the veteran's MOS and 
his own statements.  The February 2003 medical opinion is 
based on the flawed premise that the veteran's experiences 
were required to be "unique" and that the disabilities 
somehow could not be acquired in a similar civilian 
occupation. 

After having evaluated all of the evidence of record, the 
Board concludes that the evidence is at least in equipoise as 
to whether veteran's diagnosed skin disorders are due to in-
service sun exposure.  As explained above, the Board is 
obligated to resolve doubt in the veteran's favor.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
Accordingly, Hickson element (3), medical nexus, has been 
met.

In short, for the reasons expressed in detail above, the 
Board finds the evidence in this case is so evenly balanced 
as to require application of the benefit of the doubt 
doctrine.  All three Hickson elements have been satisfied.  
The benefits sought on appeal are accordingly granted.

For the sake of completeness, the Board finally observes that 
the veteran also contended, in substance, that the 
presumptive regulations applicable to Agent Orange-herbicide 
exposure should operate to allow service connection for one 
or more of his currently diagnosed skin disorders.  However, 
the need to address this contention is rendered moot by the 
Board decision immediately above with respect to this issue.






CONTINUED ON NEXT PAGE



ORDER

Service connection for chronic bronchitis is granted.

Service connection for a skin disorder is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

